Per Curiam.

Mr. Justice Alter did not' participate in the consideration of this cause.
Mr. Chief Justice Jackson, Mr. Justice Stone and Mr. Justice Knauss are of the opinion that the judgment should be affirmed, whereas, Mr. Justice Holland, Mr. Justice Moore and Mr. Justice Clark think that it should be reversed.
The judgment, therefore, must be affirmed by operation of law because of an evenly divided court, and no *423good purpose would be served by a statement of the issues or the reasons for the conclusions of the several members of the court. Rule 118 (f),.R.C.P. Colo.
Judgment affirmed.